          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   EASTERN DIVISION

MARCUS WAYNE FIELDS
ADC #150118                                                     PLAINTIFF

v.                      No. 2:18-cv-172-DPM

STIEVE, Dr/Regional Director,
ADC; PATRICK DRUMMOND,
APN, Correct Care Solutions;
CAMPBELL, APN, Correct Care
Solutions; and GREGARY RECHIGL,
Administrator, Correct Care Solutions                         DEFENDANTS

                            JUDGMENT
     Fields' s complaint is dismissed without prejudice.



                                                       (/
                                D.P. Marshall Jr.
                                United States District Judge

                                   ol-0   fthtVM.Y ..t.01 9
                                                 I
